Citation Nr: 0320816	
Decision Date: 08/19/03    Archive Date: 08/25/03

DOCKET NO.  94-37 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disorder.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a right wrist fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, II, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1955 to November 1959.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a November 
1993 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Roanoke, Virginia, which denied 
a compensable rating for the veteran's service-connected 
right wrist disability, and from an April 1995 decision from 
the Roanoke RO, which denied service connection for a heart 
condition and/or hypertension.  

In May 1997, the veteran testified at a hearing before the 
undersigned.  In July 1997, the Board remanded these claims 
for additional development.  In March 1999, the RO granted a 
10 percent rating for the right wrist disability.  In October 
1999, the Board once again remanded these issues for 
additional development.  In July 2002, the Board undertook 
additional development of the evidence under 38 C.F.R. 
§ 19.9(a)(2).  

In May 2002, the veteran submitted a claim for an increased 
rating for his service-connected upper respiratory problems.  
This claim has not been addressed by the RO, and is referred 
to the RO for appropriate action.


REMAND

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339, (Fed. Cir. 2003) (DAV), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) determined that 38 C.F.R. § 19.9(a)(2) was 
inconsistent with 38 U.S.C. § 7104(a).  The Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2) because, in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver.  The Federal Circuit also determined that 38 C.F.R. 
§ 19.9(a)(2)(ii), which provides "no less than 30 days to 
respond to notice," was contrary to 38 U.S.C. § 5103(b), 
which provides the claimant one year to submit evidence, and 
invalidated 38 C.F.R. § 19.9(a)(2)(ii).  

The development obtained by the Board included a medical 
opinion by a VA neurologist and a report of a VA examination 
with regard to hypertension.  Neither the neurologist's 
opinion nor the VA examination report has been considered by 
the RO, and the appellant has not waived initial AOJ 
consideration of this evidence.   

Furthermore, in Quartuccio v. Principi, 16 Vet. App. 183 
(2002) the United States Court of Appeals for Veterans Claims 
(Court) provided further guidance regarding notice 
requirements under the Veterans Claims Assistance Act of 2000 
(VCAA).  The notice provided to the veteran in this case does 
not appear to be adequate under the Quartuccio guidelines.  

(The Board notes that the newly received medical opinion from 
a VA neurologist indicates that it is at least as likely as 
not that the veteran's right wrist carpal tunnel syndrome is 
related to his service-connected right wrist fracture 
residuals. )

Accordingly, the Board now has no recourse but to REMAND the 
case to the RO for the following:

1.  The RO should ensure that any further 
notification or development action 
required by the VCAA and implementing 
regulations is completed.  In particular, 
the RO should ensure that the veteran is 
advised of what he needs to establish 
entitlement to the benefits sought, what 
the evidence (specifically including the 
development obtained by the Board) shows, 
and of his and VA's respective 
responsibilities in claims development.  
The veteran and his representative should 
be afforded the requisite period of time 
to respond.  

2.  The RO should then readjudicate the 
claims in light of the evidence added to 
the record since the Supplemental 
Statement of the Case (SSOC) in April 
2002.  With regard to the rating of the 
veteran's right wrist disability, the RO 
should consider whether a separate rating 
is permissible for symptoms of right 
wrist carpal tunnel syndrome, which has 
been related to the right wrist fracture 
residuals.  If either claim remains 
denied, the RO should issue an 
appropriate SSOC and provide the veteran 
and his representative the requisite 
period of time to respond.  The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.  No action is required of the 
appellant unless he is notified.

The purposes of this remand are to provide adequate notice 
and to assist the veteran in the development of his claims.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  


	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


